Citation Nr: 1531848	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-12 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection and/or service aggravation for a right eye disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

These matters come before the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These matters were previously remanded by the Board in September 2013.  As discussed below, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  


FINDINGS OF FACT

1.  The Veteran's diminished visual acuity of the right eye, also diagnosed as traumatic optic neuropathy, preexisted active service and there is no competent evidence that this condition was aggravated beyond natural progress of the disease by active service.  

2.  The Veteran's other current right eye disabilities, including cataracts and open angle glaucoma, did not have onset during active service, were first diagnosed many years after active service, and are not otherwise etiologically related to active service.  

3.  The Veteran's current low back disability did not have onset during active service or within one year of service discharge, and is not otherwise related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection and/or service aggravation for a right eye disability have not been met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2014).    

2.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claims in June 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and Social Security Administration (SSA) disability records, and associated all such records with the claims file.  

As noted above, this matter was previously remanded by the Board in September 2013, specifically to obtain outstanding treatment records and VA examinations regarding the Veteran's claimed conditions.  Subsequently, the RO obtained updated VA treatment records; however, the Veteran did not authorize VA to obtain any additional private treatment records.  Additionally, the Veteran was afforded relevant VA examinations in October 2013.  Given this development, the Board finds there has been substantial compliance with the previously requested development regarding the Veteran's claims.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Moreover, the Board finds that the examinations and opinions of record are adequate to decide the Veteran's claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor her representative has identified any outstanding evidence relevant to his claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection/Service Aggravation - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including arthritis, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2014); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

If a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  Under 38 U.S.C.A. § 1153, the burden falls on the veteran to establish aggravation of the preexisting disorder.  Id.; Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe, 7 Vet. App. at 246.  If the presumption of aggravation arises, the burden shifts to the government to show a lack of aggravation by establishing that the increase in disability is due to the natural progress of the disease.  Id.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.A.  Service Connection/Service Aggravation - Right Eye

The Veteran claims entitlement to service connection or service aggravation for a right eye disability.  

Service treatment records contain the Veteran's March 1976 enlistment examination report which documents an abnormal clinical examination of his eyes, specifically that the Veteran had defective distance (20/400) and near vision (18+ Jaeger test) in his right eye, which would found to be nondisqualifying for military service.  In a concurrent report of medical history, the Veteran reported that he did not have vision in both eyes.  Curiously, a subsequent May 1976 optometry examination documents 20/20 vision in both eyes and states that the Veteran did not need spectacles.  In March 1978, the Veteran complained of sinus problems, and his eyes were noted to be within normal limits.  In October 1978, the Veteran complained of swollen eyes which were sensitive to light and he was found to have conjunctivitis.  The Veteran's March 1979 separation examination documents a normal clinical evaluation of the Veteran's eyes, with 20/20 vision noted in both eyes.  The concurrent report of medical history reports good health, with vision in both eyes, and no other eye conditions.  

Post-service private treatment records from June 2005 document the Veteran's diminished visual acuity in the right eye and notes that he was hit with a rock as a child.  SSA disability records contain private treatment records which show that in January 2009, the Veteran denied a history of retinopathy; he was also noted to have an early cataract in his right eye.  In February 2009, he was diagnosed with cataracts resulting in decreased visual acuity and suspect glaucoma.  The Veteran reported in May 2009 that his right eye was completely blind, and private treatment records from that month also document that his right eye vision had been reduced due to long-standing amblyopia and early cataract formation.  

VA treatment records from January 2010 and June 2010 document the Veteran's low vision (20/400) in his right eye secondary to trauma when he was hit with a rock in the eye as a child as well as glaucoma which was suspected to be due to the same trauma.  Later VA treatment records from April 2013 note the Veteran's traumatic optic neuropathy of the right eye resulting in reduced visual acuity.  The Veteran reported a history of surgery following the trauma to his right eye as a child.  The physician noted his poor right eye visual acuity was likely due to strabismic amblyopia and that there were no objective findings to support a traumatic etiology as endorsed by the Veteran.  

The Veteran was afforded a VA eye examination in October 2013.  The VA examiner recorded the following eye-related diagnoses:  traumatic optic neuropathy of the right eye based upon the Veteran's reported childhood history, diabetes mellitus without diabetic retinopathy in either eye since 2000 per the Veteran, and open angle glaucoma in both eyes since January 2012.  Following a physical examination, the examiner opined that the Veteran's traumatic optic neuropathy of the right eye with severe loss of vision was not caused by or related to active service.  He noted that the Veteran's service treatment records document right-eye vision of 20/400 upon enlistment examination in March 1976 and the Veteran's consistent report that his poor vision was caused by trauma as child when he was hit in the eye with a rock.  Next, the examiner opined that the Veteran's right eye traumatic optic neuropathy was not aggravated by active service.  He noted that service treatment records showed no objective evidence of aggravation during service, and although there was some progression in the loss of vision in the right eye, it was most likely the natural progression of the disease, based upon an overall review of medical records and his own clinical knowledge.  Regarding the Veteran's diagnosed cataracts, the examiner found, based upon a review of medical records and his own clinical knowledge, that the condition was not caused by or related to active service; rather the Veteran's cataracts represented an aging process of the lens.  Finally, regarding the Veteran's open angle glaucoma, the examiner stated that he could not resolve the issue of whether the Veteran's current glaucoma was caused by or related to active service without resorting to mere speculation, because service treatment records did not contain a dilated fundus exam, and without such information, it would be mere speculation to state when the Veteran's glaucoma started.  

Initially, the Board finds that the Veteran's defective vision in his right eye preexisted his active service, as this condition was clearly diagnosed and documented on the Veteran's March 1976 enlistment examination.  Hence, the presumption of soundness is not for application.  Indeed, in his March 2010 notice of disagreement, the Veteran agreed that his right eye condition had onset prior to active service but asserted that he should not have been declared fit for military duty.  He further stated that his service treatment records inaccurately stated that his vision was normal upon service enlistment and discharge.  To the extent that this statement conflicts with the notation of defective right eye vision on the March 1976 enlistment examination, the Board affords more weight to the objective service treatment records.  

While refractive error of the eye is typically considered a congenital condition, in the Veteran's case, his defective visual acuity of the right eye was due to childhood trauma; therefore, he may be entitled to compensation if the condition were aggravated by active service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

However, after a thorough review of the claims file, the Board finds no competent evidence that a right eye disability was aggravated by active service.  As noted above, service treatment records are inconsistent in the documentation of the Veteran's right eye visual acuity following his enlistment examination.  Yet post-service treatment records document that the Veteran's right eye visual acuity remained stable at 20/400, which is the same as when it was first documented upon his enlistment to active service.  Moreover, post service treatment for a right eye conditions is not shown until 2005, which is more than twenty-five years separation from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  Finally, the October 2013 VA examiner noted that there was no objective evidence of aggravation during active service, and that the progression shown was most likely the natural progression of the disease.  To the extent the Veteran's lay statements assert that a right eye condition was aggravated by his active service, such statements are not competent evidence, as the Veteran lacks medical expertise regarding the etiology and progression of complex eye diseases.  See Jandreau, 492 F.3d at 1376-77.  In sum, the Veteran has presented no competent evidence establishing aggravation of a preexisting right eye disability.  See Horn, 25 Vet. App. at 235; Paulson, 7 Vet. App. at 470-71; Crowe, supra.  Accordingly, service aggravation for decreased visual acuity of the right eye must be denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Horn, supra; Wagner, supra.  

Additionally, the Board finds that service connection is not warranted for another current eye disability, including traumatic optic neuropathy, cataracts, and open angle glaucoma.  As noted above, service treatment records do not document any additional symptoms, treatment, or conditions regarding the Veteran's right eye.  While such conditions are documented in the post-service treatment records, significantly, there is no competent evidence of record linking a current right eye disability to the Veteran's active service.  

Notably, the October 2013 VA examiner opined that the Veteran's diagnosed right eye conditions were not caused by or related to his active service.  Regarding the Veteran's traumatic optic neuropathy, the examiner noted that it preexisted his active service as discussed above.  He additionally stated that the Veteran's cataracts represented an aging process of the lens of the eye.  Finally, the issue of whether the Veteran's open angle glaucoma was related to his active service could not be resolved without speculation on the part of the examiner, because he noted there was not a proper examination contained within service treatment records to determine whether the condition began during active service.  

In sum, there is no competent evidence of record which links a current right eye disability to the Veteran's active service.  The Veteran's own statements regarding his right eye conditions are competent insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, such statements are not competent insofar as they assert a nexus between a current eye disability and the Veteran's active service, as to do so requires complex medical knowledge regarding diseases of the eye.  See Jandreau, supra.  

In sum, there is no competent evidence that a current right eye disability is related to the Veteran's active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a right eye disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



II.B.  Service Connection - Low Back

The Veteran also claims entitlement to service connection for a low back disability.  

Service treatment records contain a March 1976 enlistment examination which documents a normal clinical evaluation of the Veteran's spine, and the Veteran did not report any back conditions in a concurrent report of medical history.  In February 1978, the Veteran reported low back pain for the past two days without a history of injury or trauma.  A physical examination was within normal limits, and a questionable diagnosis of back strain was noted.  In February 1979, the Veteran complained of pain in the right side of his neck after falling and hitting his back on the latrine floor; this was diagnosed as cervical strain.  That same month, he also reported neck pain after he fell down some stairs and struck his upper back; this was diagnosed as lower cervical facet syndrome.  Thereafter, the Veteran's March 1979 separation examination documents a normal clinical evaluation of the Veteran's spine, with no reported back conditions on a concurrent report of medical history.  Finally, an August 1981 entry documents the Veteran's complaint of lower back pain without related injury or trauma.  A physical examination was within normal limits, and the etiology of the lower back pain was unclear.  

Post-service private treatment records from July 2008 document a normal examination of the Veteran's back.  In March 2009 and May 2009, he complained of ongoing back pain.  SSA disability records from October 2009 document that the Veteran was awarded disability benefits for a primary diagnosis of a degenerative back disorder beginning in February 2009.  

The Veteran was initially afforded a VA spine examination in October 2009.  The Veteran reported intermittent low back pain which had become progressively worse over the years.  Following a physical examination and review of the claims file, the examiner diagnosed lumbosacral strain and opined that it was less likely as not related to active service.  He noted that the Veteran was only seen on one occasion for low back pain during active service and that there was no indication of any significant injury or any continuity of care indicating the presence of a chronic low back condition.  He further noted that the vast majority of cases of acute low back pain resolve without any long-term sequelae.  

VA treatment records from February 2013 document a complaint of "new onset" back pain; however, the Veteran also reported that it began when he was in military after he fell down a flight of stairs.  

The Veteran was afforded an additional VA spine examination in October 2013.  The examiner noted a diagnosis of degenerative disc disease (DDD) of the lumbosacral spine since 2010.  The Veteran reported that he fell down some stairs and injured his lower back during active service, and that he sought medical attention at the time.  He further reported that he had intermittent, fleeting twinges of lower back pain on a daily basis, but that he never sought medical attention for his back until 2009, when his back pain became worse and more constant.  Following a physical examination and review of the electronic claims file, the examiner opined that the Veteran's low back condition was not caused by or a result of active service.  He stated that based upon a review of the medical records, medical literature, and his clinical experience as a neurologist, there was nothing in the record to support the Veteran's claim of intermittent low back pain since service.  He noted that the single documented episode of low back strain in February 1978 appeared to have completely resolved, and at separation, the Veteran denied recurrent low back pain.  Finally, the examiner noted that there were no documented low back complaints for 30 years following separation.  Therefore, a chronic back condition could not be established as beginning in during active service, and a nexus could not be made for the Veteran's current back condition.  

After a review of the claims file, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for a low back disability.  

As noted above, service treatment records document a single instance of a back injury in February 1978, when the Veteran was diagnosed with questionable back strain without prior injury or trauma.  Thereafter, the March 1979 separation examination documents a normal clinical evaluation of the Veteran's spine, with no reported back conditions.  

The August 1981 post-service entry curiously contained within service treatment records documents the Veteran's complaint of lower back pain with an unclear etiology.  Thereafter, the evidence of record does not again document back complaints until March 2009.  

As discussed above, the October 2009 VA examiner found that the Veteran's lumbosacral strain was less likely as not related to active service due to the isolated occurrence documented within service treatment records and a lack of documented continuous treatment regarding a chronic low back condition.  

The September 2013 Board remand pointed out that the October 2009 VA examiner failed to consider the Veteran's assertion that his low back pain had been continuous since active service.  However, upon subsequent VA examination in October 2013, the examiner clearly documented and considered the Veteran's report of an in-service low back injury resulting in daily lower back pain thereafter.  Yet, the examiner ultimately opined that the Veteran's low back condition was not caused by or a result of active service and stated that based upon a review of the medical records, medical literature, and his clinical experience as a neurologist, there was nothing in the record to support the Veteran's claim of intermittent low back pain since service.  He noted the single documented episode of low back strain in February 1978 and, notably, the Veteran's denial of recurrent low back pain at service separation.  These inconsistencies in the Veteran's reports regarding the asserted continuity of back pain lower their probative value.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider inconsistent statements when weighing credibility).  Finally, the examiner also noted that there were no documented low back complaints for 30 years following separation.  Such a length interval of time is itself a factor which weighs against a finding of service connection.  See Maxson, 230 F.3d 1330.  

In sum, there is no competent evidence of record which links a low back disability to the Veteran's active service.  The Veteran's own statements regarding his low back disability are competent insofar as they report observable symptoms, see Layno, 6 Vet. App. at 469; however, such statements are not competent insofar as they assert a nexus between a current low back disability and the Veteran's active service, as to do so requires complex medical knowledge regarding orthopedic and musculoskeletal conditions.  See Jandreau, supra.  

Additionally, there is no competent and credible evidence that the Veteran's diagnosed lumbar spine DDD manifested within one-year of service discharge, even assuming that the August 1981 entry noting complaints of back pain is accurate.  Therefore, the presumptive provisions regarding chronic diseases are inapplicable.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.  Likewise, given the Veteran's inconsistent statements noted above and the reduced probative value of such statements, there is no competent and credible evidence that the Veteran experienced symptoms of arthritis manifested as low back pain continuously since active service, therefore, it cannot be presumed to be incurred in service.  38 C.F.R. § 3.303(b); Walker, 708 F.3d 1331.  

In sum, there is no competent evidence that a current low back disability is related to the Veteran's active service.  Because the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disability, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  



ORDER

Service connection and/or service aggravation for a right eye disability are denied.  

Service connection for a low back disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


